Citation Nr: 0715544	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  05-07 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.  

2. Entitlement to service connection for tinnitus.  

3. Entitlement to service connection for a left knee 
disability to include post-service left knee injury with 
anterior cruciate ligament reconstructive surgery secondary 
to the service-connected right knee.  

4. Entitlement to an initial compensable rating for 
tendonitis of the right knee.  


REPRESENTATION

Veteran represented by:  John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1995 to April 2001.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2004 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The claim of service connection for tinnitus is REMANDED to 
the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1. There is no competent medical evidence of a bilateral 
hearing loss disability for VA purposes.  

2. Patellofemoral pain syndrome of the left knee had onset 
during service.

3. The residuals of a post-service left knee injury with 
anterior cruciate ligament reconstructive surgery are 
unrelated to an injury of service origin and the post-service 
left knee injury was not caused by or made worse by the 
service-connected right knee tendonitis.

4. Tendonitis of the right knee is manifested by full range 
of motion from 0 degrees of extension to 140 degrees of 
flexion without pain or X-ray evidence of arthritis, by 
crepitus, and by bursal tenderness. 




CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2006).  

2. Patellofemoral pain syndrome of the left knee was incurred 
in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2006).

3. Residuals of a post-service left knee injury with anterior 
cruciate ligament reconstructive surgery was not incurred 
during service and was not proximately due to or the result 
of service-connected disability.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. § 3.310(a) (2006).

4. The criteria for an initial compensable rating for 
tendonitis of the right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5024, 5260, 5261 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information 
and evidence VA will obtain, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

With regard to the claims for service connection, the RO 
provided pre-adjudication VCAA notice by letter, dated in 
January 2004.  The notice included the type of evidence 
needed to substantiate the claims of service connection, 
namely, evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; and evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during service.  The veteran 
was informed that VA would obtain service records, VA 
records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain the records on his behalf.  He was asked to submit 
evidence, which would include evidence in his possession that 
pertained to the claims.  The notice included the general 
provision for the effective date of the claims.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable). 



As for the degree of disability assignable, the RO provided 
post-adjudication VCAA notice by letter, dated in March 2006.  
As notice came after the initial adjudication of the claims, 
the timing of the notice did not comply with the requirement 
that the notice must precede the adjudication.  As the claims 
of service connection for bilateral hearing loss and 
residuals of a post-service left knee injury 
with anterior cruciate ligament reconstructive surgery are 
denied, no disability rating can be awarded as a matter of 
law and therefore there is no possibility of any prejudice to 
the veteran with respect to the timing error as to these 
claims.  See Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 
16, 2007).

On the degree of disability assignable on the claim of 
service connection for patellofemoral pain syndrome of the 
left knee, as the claim of service connection is granted, the 
assignment of the rating has not been adjudicated by the RO, 
and as the future rating by RO is an appealable issue, there 
is no possibility of any prejudice to the veteran with 
respect to the timing error as to the underlying claim of 
service connection. 

With regard to the claim for increase for the right knee, the 
RO provided the veteran with content-complying VCAA notice on 
the underlying claim of service connection for a right knee 
disability by letter, dated in January 2004.  Where, as here, 
service connection has been granted and an initial disability 
rating has been assigned, the claim of service connection 
claim has been more than substantiated, it has been proven, 
thereby rendering 38 U.S.C.A. § 5103(a) notice no longer 
required because the purpose that the notice was intended to 
serve has been fulfilled.  Furthermore, once a claim for 
service connection has been substantiated, the filing of a 
notice of disagreement to the rating of the disability does 
not trigger additional 38 U.S.C.A. § 5103(a) notice.  
Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claim for an 
initial compensable rating for right knee tendonitis.  
Dingess, 19 Vet. App. 473.



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The veteran was afforded the 
opportunity to testify at a personal hearing, but he 
declined.  The RO has obtained service medical records, VA 
records, and private medical records identified by the 
veteran such as those from University Medical Center and 
J.S., MD.  The veteran has not identified any additional 
records for the RO to obtain on his behalf.  The Board notes 
that the veteran's service medical record in the file does 
not contain a separation physical examination, and there are 
indications that such an examination may have been conducted 
in about March 2001.  Nevertheless, the Board will proceed 
with a decision because the basis for the decisions involve 
unfavorable current medical evidence and obtaining a 
separation physical examination, if available, would not 
change the outcome of the decisions.  In other words, further 
delay of this case to obtain the service record, if existent, 
would be pointless because the status of the record as it now 
stands does not show a "reasonable possibility"' that such 
assistance would aid the veteran's claim.  38 U.S.C.A. § 
5103A. 

VA has conducted necessary medical inquiry in an effort to 
substantiate the claims.  38 U.S.C.A. § 5103A(d).  The 
veteran was afforded a VA examination in August 2006, 
specifically to evaluate the nature and etiology of any 
hearing loss under VA standards and left knee disability and 
to evaluate the severity of the right knee disability.  

As there is no indication of the existence of additional 
evidence to substantiate the claims, no further assistance to 
the veteran is required to comply with the duty to assist. 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including sensorineural hearing loss, if manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disability.  38 C.F.R.§ 3.310(a).  Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).  The 
provision of 38 C.F.R.§ 3.310(a) was recently amended to 
conform with Allen, but since VA has been complying with 
Allen since the decision was issued in 1995, the amendment is 
not a liberalizing change in the law and does not otherwise 
change the application of the 38 C.F.R. § 3.310.  

Analysis

Bilateral Hearing Loss

The veteran served on active duty from August 1995 to April 
2001.  On entrance examination, the results of audiometric 
testing in pure tone thresholds, in decibels at 500, 1000, 
2000, 3000, and 4000 Hertz were 5, 0, 5, 10, and 10, 
respectively, in the right ear; and 5, 0, 0, 10, and 0, 
respectively, in the left ear.  Another audiogram in August 
1995 revealed pure tone thresholds, in decibels, at 500, 
1000, 2000, 3000, and 4000 Hertz of 5, 5, 5, 5, and 10, 
respectively, in the right ear; and 5, 5, 5, 5, and 5 in the 
left ear.  Thereafter, there was no complaint, finding, or 
diagnosis of hearing loss during service.  

On VA audiological examination in August 2006, the audiogram 
findings in pure tone thresholds, in decibels, at 500, 1000, 
2000, 3000, and 4000 Hertz were 10, 20, 20, 25, and 25, 
respectively, in the right ear; and 10, 20, 20, 20, and 35, 
respectively, in the left ear.  Speech recognition scores 
were 100 percent in each ear.  The diagnosis was bilateral 
high frequency sensorineural hearing loss.  

While the audiologic evaluation at the time of discharge is 
not of record, the current findings on VA examination in 
August 2006 do not show impaired hearing that meets the VA 
standard of hearing disability under 38 C.F.R. § 3.385, that 
is, an auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz of 40 decibels or greater; 
or auditory thresholds for at least three of the tested 
frequencies of 26 decibels or greater; or speech recognition 
scores using the Maryland CNC Test of less than 94 percent.  
In the absence of proof of present hearing loss disability 
under 38 C.F.R. § 3.385, there is no valid claim of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). 

As the Board may consider only independent medical evidence 
to support its finding and as there is no favorable medical 
evidence to support the claim of service connection for 
bilateral hearing loss, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply. 38 U.S.C.A. § 5107(b).

Left Knee Disability

The service medical records show that in February 2001 the 
veteran complained of a grinding sensation on bending his 
knees.  On an orthopedic consultation in March 2001, the 
pertinent finding was left knee patellofemoral crepitus, and 
the assessment was bilateral patellofemoral crepitus.  There 
was no documentation of a ligament injury by complaint, by 
finding, or by history. 

After service, private medical records show that in February 
2003 the veteran sustained an injury to the left knee while 
playing basketball.  He was subsequently diagnosed with an 
anterior cruciate ligament tear, for which he underwent 
reconstructive surgery in April 2003.  The veteran also had a 
medial collateral ligament injury, which was treated 
conservatively.  

On VA examination in August 2006, the veteran complained of 
left knee pain and popping.  On examination, there was 
patellofemoral grinding and popping without pain.  The 
diagnoses were left patellofemoral pain syndrome and stable 
ligament reconstruction following injury.  The examiner 
expressed the opinion that the disability from the ligament 
reconstruction was not caused by or a result of the veteran's 
service-connected right knee disability, but findings of 
patellofemoral popping and grinding were related to his 
period of military service, as evidenced by in-service 
findings of patellofemoral crepitus.  

The medical evidence shows that the veteran is currently 
diagnosed with two left knee conditions, that is, left 
patellofemoral pain syndrome and residuals of a post-service 
left knee injury with anterior cruciate ligament 
reconstructive surgery.  The sole medical opinion of record 
concerning the onset of these conditions is that of the VA 
examiner, who found that only the patellofemoral pain 
syndrome was related to the veteran's period of service.  To 
the extent that the medical evidence links the current 
patellofemoral pain syndrome of the left knee to the 
patellofemoral crepitus documented during service, the claim 
of service connection for a left knee disability is 
established.  

As for the residuals of a post-service left knee injury with 
anterior cruciate ligament reconstructive surgery, on the 
basis of the service medical records a left knee ligament 
injury was not affirmatively shown to be present during 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

After service, a left knee injury with anterior cruciate 
ligament reconstructive surgery was first documented in 2003.  
And there is no competent medical evidence of record that 
otherwise relates the left knee injury with anterior cruciate 
ligament reconstructive surgery, first documented after 
service, to an injury of service origin.  38 C.F.R. 
§ 3.303(d). 

Also, there is no favorable medical evidence to link the 
residuals of the post-service left knee injury with anterior 
cruciate ligament reconstructive surgery to the 
service-connected right knee disability.  Rather the medical 
evidence of record opposes the claim as the VA examiner 
expressed the opinion that the disability from the ligament 
reconstruction was not caused by or a result of the veteran's 
service-connected right knee disability. 

As the Board may consider only independent medical evidence 
to support its finding and as there is no favorable medical 
evidence to support the claim of service connection for 
residuals of a post-service left knee injury with anterior 
cruciate ligament reconstructive surgery, the preponderance 
of the evidence is against the claim and the benefit-of-the-
doubt standard of proof does not apply. 38 U.S.C.A. 
§ 5107(b).

II. Claim for Increase 

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The right knee tendonitis is rated as noncompensable under 
38 C.F.R. § 4.71a, Diagnostic Code 5024 for tenosynovitis, 
effective from the date that service connection was 
established in November 2003.  

Under Diagnostic Code 5024, tenosynovitis is rated on 
limitation of motion of the joint affected as arthritis.  
Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation-of-
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.

Limitation of flexion of the leg to 60 degrees is rated as 0 
percent disabling; flexion limited to 45 degrees is rated as 
10 percent disabling; and flexion limited to 30 degrees is 
rated as 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

Limitation of extension of the leg to 5 degrees is rated as 0 
percent disabling; extension limited to 10 degrees is rated 
as 10 percent disabling; and extension limited to 15 degrees 
is rated as 20 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

VA records show that in July 2001 and August 2002 the veteran 
complained that his right knee was unstable at times.  In 
July 2001, crepitus was noted.  In August 2002 on 
examination, the knee appeared to be stable, yet the 
assessment was right knee instability.  



On VA examination in August 2006, the veteran complained of 
medial pain in the right knee in the region of the pes 
anserinus bursa.  He reported pain with walking and running.  
He denied incapacitating flare-ups.  He required a patellar 
support brace during exercise, and was able to continue 
activities of daily living.  The right knee had no effect on 
his occupation.  He reported no additional limitations 
following repetitive use and no incoordination, fatigue, 
weakness, or lack of endurance on joint function.  On 
examination, the right knee exhibited full range of motion (0 
degrees of extension and 140 degrees of flexion) without 
pain.  Crepitus was noted.  There was bursal tenderness, but 
no effusion.  There was no tenderness in the medial and 
lateral joint line, the patellar facets, or the tibial 
tubercle.  There was no varus or valgus instability at 0 
degrees and 30 degrees of flexion.  Lachman's and anterior 
drawer tests were negative.  There was no painful motion, no 
fatigability as evidenced by repetitive squats without 
difficulty, and no observable incoordination.  X-rays of the 
right knee were negative.  The diagnoses were right pes 
anserinus bursitis, and right patellar femoral pain syndrome 
that was presently asymptomatic.  

As shown by the foregoing medical evidence, despite the 
veteran's complaints of pain, the only objective findings in 
relation to his right knee disability are crepitus and bursal 
tenderness.  Otherwise, there is full range of motion and no 
radiological evidence of arthritis.  Thus, the Board 
concludes that the veteran does not meet the criteria for a 
compensable rating for the right knee tendonitis under 
Diagnostic Codes 5024, 5260, 5261.  

In addition, the Board has considered the provisions of 38 
C.F.R. §§ 4.40, 4.45, as previously discussed, relating to 
functional loss due to pain, weakened movement, excess 
fatigability, etc., in addition to painful motion.  However, 
the record does not indicate that the veteran has such 
painful motion or functional impairment resulting from his 
service-connected right knee disability to warrant a 
compensable rating under either Diagnostic Code 5260 or 5261, 
considering 38 C.F.R. §§ 4.40. and 4.45.  That is, there is 
no objective evidence that pain on use or during flare-ups 
results in functional limitation to the extent that 
limitation of flexion would be 10 percent disabling under 
Diagnostic Code 5260 or that limitation of extension would be 
10 percent disabling under Diagnostic Code 5261.  

As this is an initial rating case, consideration has been 
given to "staged ratings" for the condition over the period 
of time since service connection became effective in November 
2003.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, 
since the effective date of service connection the objective 
evidence shows that the right knee tendonitis has remained 
noncompensable.

Because the preponderance of the evidence is against the 
claim for a compensable rating for right knee tendonitis, the 
benefit-of- the- doubt doctrine does not apply. 38 U.S.C.A. 
5107(b). 


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for patellofemoral pain syndrome of the 
left knee is granted.  

Service connection for residuals of a post-service left knee 
injury with anterior cruciate ligament reconstructive surgery 
is denied.  

An initial compensable rating for tendonitis of the right 
knee is denied.  


REMAND

On the claim of service connection for tinnitus, on VA 
examination in August 2006, the examiner stated that as there 
was no separation physical examination of record it would be 
purely speculative to render an opinion.  

The service medical records show that in March 2001 the 
veteran completed a dental health questionnaire for the 
purpose of a separation physical examination, but the neither 
the report of history nor the report of medical examination 
on separation from service is of record. 

Under the duty to assist, 38 C.F.R. § 3.159, VA will make as 
many requests as are necessary to obtain relevant service 
medical records.  VA will end its efforts to obtain records 
if VA concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  

In light of the statement of the VA examiner, a second 
request for service medical records, specifically, the report 
of separation examination, is necessary. 

Accordingly, the case is REMANDED for the following action:

1. Requests service medical records, 
specifically, the report of the separation 
physical examination.  If the records are 
unavailable notify the veteran in 
accordance with 38 C.F.R. § 3.159(e). 

2. If the report of separation physical 
examination is obtained, arrange to have 
the veteran's file reviewed by the VA 
examiner who conducted the examination in 
August 2006 for an opinion as to whether 
it is at least as likely as not that the 
veteran's current tinnitus is related to 
service from August 1995 to April 2001.  
If the same VA examiner is not available, 
arrange to have the veteran's file 
reviewed by another examiner. 

3. After the above development is 
completed, adjudicate the claim of service 
connection for tinnitus.  If the benefit 
remains denied, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board.  




The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).  



______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


